DETAILED ACTION
	This official correspondence is a first action, non-final rejection on the merits.  Claims 1-20 are currently pending in the application, and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated  by LaFleur (5,836,363).
As per claim 1, LaFleur discloses: a disposable lubrication tank liner (18’) (Column 1, lines 15-16) for a rail lubricating system (Column 5, lines 17-18.  It is taken that the recited “liquid substances” would include lubricants.), comprising: an upper sidewall portion (Covering the interior of element 16 of container 10’, as depicted in Figure 7) having a plurality of generally vertically disposed walls (16) 


    PNG
    media_image1.png
    545
    748
    media_image1.png
    Greyscale

As per claim 2, LaFleur discloses: the tank liner is made of plastic or polymer materials (Column 2, line 64-Column 3, line 1).

As per claim 5, LaFleur discloses that the tank liner is corrosion resistant (Column 2, line 64 to column 3, line 1).
As per claim 7, LaFleur discloses: the upper sidewall portion, the lower sidewall portion (both 16 in Figure 7), and the intermediate edge surface (Depicted in Figure 7)are integrally formed and contoured for matching engagement with an interior reservoir structure of a lubrication tank (Column 2, line 64 to column 3, line 4) of a rail lubricating system.
As per claim 8, LaFleur discloses: a lubrication tank liner (18’), comprising a corrosion-resistant body (Column 2, line 64 to column 3, line 4) that covers an interior reservoir of a lubrication tank (10’) of a rail lubrication system, having vertical walls of rectangular dimensions (16) and angled wall portions of trapezoidal dimensions (198) integrally formed and contoured for conforming engagement with the interior reservoir (Column 3, lines 16-20).
As per claim 9, LaFleur discloses: the tank liner is made of plastic or polymer materials (Column 2, line 64-Column 3, line 1).
As per claim 11, LaFleur discloses: a hook-up mechanism (38) that aids in lifting the tank liner. (Column 3, lines 9-16.  It is taken that alignment function described in this paragraph would aid in hooking up the liner to be lowered or lifted into the container.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (5,836,363).
As per claims 3 and 10, LaFleur discloses the claimed invention except for the tank liner has a thickness of 2 millimeters to 0.5 inches.  The examiner takes official notice that plastic or polymeric film with a thickness of 2 millimeters to 0.5 inches is known.  It would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to make the tank liner out of a plastic or polymeric film with a thickness of 2 millimeters to 0.5 inches, to provide the liner with the necessary strength and flexibility that would be readily available and at  a reasonable cost, since it has been held to be within the ordinary skill of a worker in the art to select  a known material on the basis of its suitability for the intended use as a matter of design choice. 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (5,836,363) in view of Harmon (3,874,544).
As per claims 6 and 12, LaFleur discloses all of the limitations of claims 1 and 8 above.
However, LaFleur fails to disclose the wall portions contain a plurality of grooved ribs that conform the tank liner to a plurality of inner surfaces of the interior reservoir of the lubrication tank.
Harmon discloses a pressure vessel (1 and 2) with a liner (3) comprising a wall portion (exterior of 3) contains a plurality of grooved ribs (7, 8, 9, and 10) that conform the tank liner to a plurality of inner surfaces of the interior reservoir of the lubrication tank (Depicted in Figures 1-6).
.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lounsberry et al. (4,856,617) in view of LaFleur (5,836,363).
As per claim 13, Lounsberry et al. discloses: a method of maintaining a lubrication tank of a rail lubricating system (figure 1), comprising: providing a lubrication tank including an interior reservoir (R); opening the lubrication tank (Through L) to expose the interior reservoir (R-Depicted in Figure 1); filling the lubrication tank (Containing reservoir R) with lubrication fluid (Column 2, lines 50-56); pumping lubrication fluid from the lubrication tank *Column 2, lines 47-54) to a lubricant applicator (10) for a railway;
However, Lounsberry et al. does not disclose: placing a lubrication tank liner within the interior reservoir, the lubrication tank liner shaped to generally match to the interior reservoir and including an upper sidewall portion and a lower outlet portion including a plurality of angled wall portions converging inwardly; securing the lubrication tank liner to the lubrication reservoir with a fastener; and removing the lubrication tank liner for disposal.
LaFleur discloses a method of maintaining a lubrication tank liner (18’-Depicted in Figure 7) comprising placing a lubrication tank liner (18’) within the interior reservoir (Column 5, lines 23-25), the lubrication tank liner shaped to generally match to the interior reservoir (Column 3, lines 18-20) and including an upper sidewall portion (Adjacent to element 16) and a lower outlet portion (Adjacent to element 14’) including a plurality of angled wall portions converging inwardly (198); securing the lubrication tank liner to the lubrication reservoir with a fastener (52); and removing the lubrication tank liner for disposal.

Further, the combination of Lounsberry et al. and LaFleur do not disclose that the tank liner is secured to the lubrication tank with a plurality of fasteners.  It would have been obvious to one of ordinary skill in the art prior to the earliest effective filling date of the invention to provide multiple fasteners (rubber bands, element 52 in LaFleur Figure 7.) to make a stronger, more secure connection, since it has been held that the mere duplication of an essential working part of a device involves only a routine skill in the art.
As per claim 14, Lounsberry discloses that the lubrication tank opens from above (through door L-Depicted in Figure 1) for placement of the lubrication liner within the interior reservoir (R).
As per claim 15, LaFleur teaches: the tank liner is made of plastic or polymer materials (Column 2, line 64-Column 3, line 1).
As per claim 16, LaFleur teaches: a hook-up mechanism (38) that aids in lifting the tank liner. (Column 3, lines 9-16.  It is taken that alignment function described in this paragraph would aid in hooking up the liner to be lowered or lifted into the container.)
As per claim 17, Lounsberry et al. discloses: a rail lubrication system (Depicted in Figure 1), comprising: a lubricant applicator (10) located in proximity to a railway; a lubricant supply hose (12, 14) fluidly connected to the lubricant applicator; and a remote lubrication supply (Including element R) including a pump system (P), control system (28) and a lubrication tank ( R), wherein the lubricant is pumped from the disposable lubrication tank liner to the lubricant applicator with the pumps system as directed by the control system (Column 3, line 32 to column 4, line 27.).


As per claim 17, LaFleur teaches: the lubrication tank (10’) comprising a disposable lubrication tank liner (18’) (Column 1, lines 15-16) for a retaining lubricant (Column 5, lines 17-18.  It is taken that the recited “liquid substances” would include lubricants.), comprising: an upper sidewall portion (Covering the interior of element 16 of container 10’, as depicted in Figure 7) having a plurality of generally vertically disposed walls (16) extending downwardly from an upper flange surface (38), the vertically disposed walls partially defining a reservoir space (Interior of 18’) for holding rail lubricant; a lower outlet portion (Covering the interior of element 14’ of container 10’, as depicted in Figure 7) including a plurality of angled wall portions (198, as depicted in Figure 7) converging inwardly to a lower flange surface to further define the reservoir space; and an intermediate edge surface (Depicted in Figure 7 and reproduced below )connecting the upper sidewall portion and the lower outlet portion.  (Note that in the Figure 7, the intermediate portion is a flat ledge, the exterior of which is the connection point of the four supporting legs (201).)
As per claim 18, the combination of Lounsberry et al. and LaFleur discloses the invention except for the lubricant applicator is positioned in proximity to a field face of the railway such that the lubricant is applied to a crown of the railway (As depicted in Figure 1, Lounsberry et al. shows the applicator (10) on the gauge face as opposed to the field face.  Please note that page 5 of the specification, lines 1 and 2 defines the gauge space of rail profile faces internally to the opposite rail, and the field face faces 
As per claim 19, Lounsberry et al. discloses: the lubricant applicator (10) is positioned in proximity to a gauge face of the railway such that the lubricant is applied to a crown of the railway (Depicted in Figure 1).
As per claim 20, LaFleur teaches: the disposable tank liner (18’) is removable from the lubrication tank such that a new disposable tank liner can be place into the lubrication tank.  (It is taken that the removal of a used liner, and its replacement with a fresh one is a concept that is well enough known that all who had routine skill in the art prior to the earliest effective filing date of the invention would have known and used it in lubricant tank design.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Payne (2013/001224) discloses a storage tank.  McKay (D0320442) discloses a tank liner.  Segal (D376196) discloses a toilet tank liner.  Lyall (3,159,306) discloses a water conditioning tank and liner.  Hendershot (3,623,629) discloses a tank liner.  Struss (3,765,211) discloses a tank liner with curved flanges.  These references have been included to indicate the state of the art at the time of the earliest effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654